DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 16, the limitation “the first cover part on the one hand and to the second cover part on the other hand”, is not clear.  It appears that Applicant has used an idiom to describe the structural relationship between cover parts.  It appears that Applicant is intending to recite that the third cover part is connected between the first and second cover part.  The limitations “on the one hand……. on the other hand” create ambiguity because “the hand” or “a hand” could possibly be referring to physical structure.   
Double Patenting
Claim 14 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 12-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Derr et al. (DE 102015100281 A1).
(DE 102015100281 A1) has also been published as (US-20180015800) and for examination purposes has been relied upon for English translation and referenced in the action below.
Regarding claim 1, Derr et al. discloses an air spring with a shock damper for spring-cushioning and damping of oscillations of a motor vehicle chassis (title and at least paragraphs 3-4); wherein the air spring comprises an air spring cover (figs 1 and 2, at least 12/13 including 14/16/18/28/30) and a rolling piston (paragraph 3); wherein a rolling bellows of elastomer material (rubber) is clamped in an airtight manner between the air spring cover and the rolling piston (paragraph 3 and figs 1-2); wherein the air spring cover comprises a damper bearing receptacle (13) in which a damper bearing of the shock damper is arranged (at least paragraphs 3, 4, and 30), and wherein the air spring cover comprises a clamping base (fig2 below or near 30) to which a first end of the rolling bellows is attached (paragraphs 
Regarding claim 2, Derr et al. discloses wherein the plastic material is a thermoset (paragraph 29).
Regarding claim 3, Derr et al. discloses wherein the thermoset used is epoxy resin (PA 66 GF30).
Regarding claim 4, Derr et al. discloses wherein the thermoset is reinforced with a filler (GF30 or 30% glass filler/fiber).
Regarding claim 5, Derr et al. discloses wherein a ribbed structure having a plurality of stiffening ribs (fig 6) is provided within the air spring cover (fig 6 and paragraph 25).
Regarding claim 6, Derr et al. discloses wherein the stiffening ribs are formed from the plastic material of the air spring cover (fig 6).
Regarding claim 8, Derr et al. discloses wherein the clamping base (30, bottom) is produced from the plastic material of the air spring cover (paragraphs 40-41).
Regarding claim 9, Derr et al. discloses wherein the air spring cover is produced in one piece and completely from the plastic material (fig 2).  It has been interpreted that in its assembled state, the cover 12/13 is one piece.  It is not clear if claim 9 intends to claim the process in which the cover is made.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
	Regarding claim 12, Derr et al. discloses wherein the air spring cover (12/13) is of multipart configuration, at least comprising a first cover part (14/16/18), which comprises the damper bearing receptacle (fig 1-2), and a second cover part (30), which comprises the clamping base (30, bottom), wherein at least the first cover part is produced from the plastic material (PA 66 GF 30, paragraphs 29, 40, and 41).

	Regarding claim 14, Derr et al. discloses wherein the second cover part and its clamping base are produced from a thermoset plastic material (PA 66 GF 30, paragraphs 29, 40, and 41).
Regarding claim 15, Derr et al. discloses wherein the first cover part is inserted into the second cover part (figs 1-4).
Regarding claim 16, Derr et al. discloses wherein the air spring cover comprises a third cover part (28) which is connected as an intermediate member to the first cover part on the one hand and to the second cover part on the other hand (fig 2).
Regarding claim 17, Derr et al. discloses wherein the air spring cover comprises a plurality of receiving devices (23) and a plurality of fasteners (corresponding fastener for attachment) configured to attach the air spring strut to the motor vehicle, wherein one of the fasteners is at least partially engaged in a respective one of the receiving devices (fig 1 and paragraph 39). Since the attachment portion (23) is for attachment to the motor vehicle, it has been interpreted that corresponding fasteners are disclosed but not shown in the figures. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derr et al. (DE 102015100281 A1) in view of Geno et al. (US-4946144).
Regarding claim 7, Derr et al. discloses wherein the clamping base is provided on an inner side with a reinforcing ring (see figure 2 reproduced below) but is silent as to the material of the ring. Geno et al. teaches an air spring (1) wherein a clamping base (fig 2) is provided with an inner side metallic ring (25).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a metallic reinforcing ring because the properties of metal would provide improved strength/hardness in an environment of compressive force to strengthen the area being compressed and prevent failure thereof.  

    PNG
    media_image1.png
    288
    836
    media_image1.png
    Greyscale


	
Claims 1, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable Cmich et al. (US7284644) in view of Derr et al. (DE 102015100281 A1).
(DE 102015100281 A1) has also been published as (US-20180015800) and for examination purposes has been relied upon for English translation and referenced in the action below.

Cmich et al. lacks wherein the cover is made from a plastic material. Derr et al. teaches wherein at least the damper bearing receptacle (12/13) of the air spring cover is produced from a plastic material (PA 66 GF 30, paragraphs 29, 40, and 41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a plastic material for the air spring cover because parts made of plastic contribute to a reduction in weight and, consequently, to fuel savings (Derr et al., paragraph 35).
Regarding claim 10, Cmich et al. discloses wherein the damper bearing receptacle comprises an inner hollow (at least at or near 230) cylindrical shoulder (210 at or near 244 and 236), wherein an inside diameter (210 at 244)  of the shoulder is less than the inside diameter (fig 4, at or near 212)of the damper bearing receptacle, with the result that the shoulder forms an annular stop (at or near 236 and 244), wherein the damper bearing (236) lies on the annular stop (fig 4).
Regarding claim 17, Cmich et al. discloses wherein the air spring cover comprises a plurality of receiving devices (fig 1 at or near 192) and a plurality of fasteners (192) configured to attach the air spring strut to the motor vehicle, wherein one of the fasteners is at least partially engaged in a respective one of the receiving devices (figs 1-5).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K.H/              Examiner, Art Unit 3657                                                                                                                                                                                          

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657